DETAILED ACTION
This Office action is in response to an Amendment filed 14 December 2021, for application 16222561. In this amendment, claims 4 and 14 were canceled, and no claims were added.  Claims 1-3, 5-13, 15-20 are pending, and have been examined. Claims 1-3, 5-13, 15-20 are allowable over the prior art of record. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Argument
In summary, Applicant’s arguments regarding the claim to priority to a parent application are not persuasive, and the 

Regarding Specification:
The specification was objected to because it contained hyperlinks. The amendments to the specification overcome the objections, and the objections are removed.

Regarding Double Patenting:
Applicant’s claim amendments overcome the double patenting rejections, and the rejections are removed.

Regarding Rejection under 35 U.S.C. § 112(b):
Claims 4 and 14 have been canceled, and thus the rejections are removed.

Regarding Priority Claim:
Applicant’s arguments have been considered, but are not persuasive, as discussed below.
The Applicant argues:
The Office action requires to delete the priority claim to the prior-filed application serial no. 15/138,049 ("'049 application"), of which the present application is a continuation. In particular, the Office action states that Claims 1 and 11 are not supported by the '049 application for lack of written description, and that the dependent Claims inherit the defects of the parent and intermediate claims. The Office action further states that the paragraph present on page 5 of the present application is not disclosed in the '049 application. Applicant respectfully traverses the requirement to delete the priority claim to the '049 application. Support for the limitations of the amended Claim 1 in the specification as filed of the '049 application is given below.

 Support for the preamble of Claim 1 can be found in the specification as filed of the '049 application on page 49, line 18-page 50, line 6; page 57, lines 14-26; page 64, lines 6-18. 


While the Examiner appreciates the Applicant’s arguments, the Examiner respectfully disagrees.
The preamble recites in claim 1: A system for monitoring occupancy of a building using a tracer gas concentration monitoring device. At the least, the cited portions of the specification do not mention monitoring the occupancy of a building. Further, the only gas mentioned is CO2. 
The specification of the parent application 15138049 recites on page 1:

    PNG
    media_image1.png
    163
    820
    media_image1.png
    Greyscale

The application is specifically directed to CO2 monitoring.
The disclosure of the earlier parent application, must reasonably convey to one of skill in the art that the Importantly, please note that a disclosure in a parent application that merely renders the later-claimed invention obvious is not sufficient to meet the written description requirement; See Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.
The critical term in the preamble is “a tracer gas,” which is a generic term possibly including many gases other than CO2. Only a narrow disclosure of CO2 is disclosed in the parent ‘049 specification. Other gases are not disclosed in the specification. Throughout the specification, only CO2 is mentioned for monitoring.  Thus a genus (tracer gas) cannot be inferred from any supplied descriptions of its member species. The ‘049 specification does not contain the ordinary artisan is not informed of the gases that the Applicant considers to be included in the genus. The specification contains no discussion of the properties of a tracer gas. An ordinary artisan is not expected to be forced to go through mental inferences in order to determine what is described in the patent specification. Each detail in the specification is not expected to expand into a disclosure of a genus. It would have only required one sentence in the specification to clearly show possession.

The Applicant argues:
Support for the Claim 1 limitation "a tracer gas concentration monitoring device provided inside a building under test and operable to determine and record an initial tracer gas concentration, and further operable to measure and record 


The Examiner respectfully replies:
While the Examiner appreciates the Applicant’s arguments, the Examiner respectfully disagrees.

As discussed above, the critical term in the claim is, “tracer gas.” Only a narrow disclosure of CO2 is disclosed in the cited portions of the ‘049 specification, and as 
The Applicant argues:
Support for the Claim 1 limitation "a storage, comprising: the baseline tracer gas concentration applicable to outside the building; and a total thermal conductivity of the building." can be found in the specification as filed of the '049 application on page 50, lines 15-21; page 51, lines 16-27; page 53, lines 13- 14; page 57, lines 18-26; page 58, line 25-page 59, line 4. 

The Examiner respectfully replies:
While the Examiner appreciates the Applicant’s arguments, the Examiner respectfully disagrees.

As discussed above, the critical term in the claim is, “tracer gas.” Only a narrow disclosure of CO2 is disclosed in the cited portions of the ‘049 specification, and as 

The Applicant argues:
Support for the Claim 1 limitation "a computer processor interfaced to the storage and configured to execute code, the code comprising:" can be found in the specification as filed of the '049 application on page 59, lines 14-26; Claim 1.

The Examiner respectfully replies:
The recited limitation appears to have support in the cited portions of the specifications.

The Applicant argues:
Support for the Claim 1 limitation "an infiltration module configured to determine infiltration of the building based on a number of air changes as a function of the difference of the initial tracer gas concentration less the baseline tracer gas 

The Examiner respectfully replies:
While the Examiner appreciates the Applicant’s arguments, the Examiner respectfully disagrees.

As discussed above, the critical term in the claim is, “tracer gas.” Only a narrow disclosure of CO2 is disclosed in the cited portions of the parent  ‘049 specification, and as discussed above, this citation does not support the term, “tracer gas.”  Thus the cited portions of the parent  ‘049 specification do not appear to support the term, “tracer gas.”

The Applicant argues:
Support for the Claim 1 limitation "a conduction module configured to determine conduction of the building as the difference of the total thermal conductivity less the infiltration of the building, wherein at least one improvement to a shell of the building is performed based on the infiltration and the conduction;" can be found in the specification as filed of the '049 application on page 57, lines 18-22; page 53, lines 13-14; page 64, lines 6-12.

The Examiner respectfully replies:
While the Examiner appreciates the Applicant’s arguments, the Examiner respectfully disagrees. 
At the least, the limitation, “at least one improvement to a shell of the building is performed based on the infiltration and the conduction”, does not appear to be supported in the cited portions of the ‘049 specification.


Support for the Claim 1 limitation "a monitoring module configured to monitor occupancy of the building based on the determined infiltration and the additional tracer gas concentrations." can be found in the specification as filed of  
the '049 application on page 49, line 17-page 50, line 6;page 50, lines 22-28; page 57, lines 18-22; page 64, lines 13-18.

While the Examiner appreciates the Applicant’s arguments, the Examiner respectfully disagrees. 
At the least, the limitation, “a monitoring module configured to monitor occupancy of the building”, does not appear to be supported in the cited portions of the ‘049 specification.

   
As discussed above, the critical term in the claim is, “tracer gas.” Only a narrow disclosure of CO2 is disclosed in the cited portions of the parent ‘049 specification, and 

The Applicant argues:
Next, claim 11 is nearly identical to claim 1, and nearly all arguments are for claim 11 are the same as claim 1.  Thus please see the responses for claim 1 above.  The differences are addressed below: The Applicant argues:
Support for the Claim 11 limitation "a control module configured to control a mechanical ventilation system of the building based on the determined infiltration and the additional tracer gas concentrations." can be found in the specification as filed of the '049 application on page 49, line 17-page 50, line 6; 
page 57, lines 18-22; page 64, lines 6-21.
Accordingly, Claim 11 is also supported by the specification as filed of the '049 application. 

Further, as can be seen from the amendments to Claims 1 and 11 made above, Claims 1 and 11 as filed were also supported by the '049 application.

The Examiner respectfully replies:
While the Examiner appreciates the Applicant’s arguments, the Examiner respectfully disagrees. 
At the least, the limitation, “a control module configured to control a mechanical ventilation system of the building”, does not appear to be supported in the cited portions of the ‘049 specification.
Further, as discussed above, the critical term in the claim is, “tracer gas.” Only a narrow disclosure of CO2 is disclosed in the cited portions of the parent ‘049 specification, and as discussed above, this citation does not support the term, “tracer gas.”  Thus the cited portions 
Accordingly, claims 1 and 11 are not supported by the specification of the 049 application, and the arguments above are not persuasive.

The Applicant argues:
Further, the paragraph on page 5, lines 1-23 of the present application is a rephrasing of Claim 1 (which as described above is supported by the '049 application) as filed of the present application and is thus not new matter in relation to the '049 application. Likewise, the paragraph on page 5, line 24-page 6, line 15 of the present application is a rephrasing of Claim 11 (which as described above is supported by the '049 application) as filed of the present application and is thus not new matter in relation to the '049 application. 
Accordingly, the priority claim to the '049 application is proper. If the requirement to remove the priority claim to the '049 application is to be maintained, Applicant respectfully requests a limitation-specific explanation of why the support in the '049 application provided above is not sufficient for the priority claim.

The Examiner respectfully replies:
Applicant essentially argues that the new material in the specification is a re-phrasing of new claims 1 and 11.  
The MPEP recites in 2163.07   Amendments to Application Which Are Supported in the Original Description [R-6]
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
:

I.   REPHRASING
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Mere rephrasing of a passage does not constitute new matter. Accordingly, a rewording of a passage where the same meaning remains intact is permissible. 

Rephrasing of new claims 1 and 11 is not a re-phrasing or re-wording of a passage in the specification. The new matter does not appear to be a re-phrasing or re-wording of any part of the original specification. Nor does the new matter appear to be supported in the original specification.


Priority
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains at least the following matter not disclosed in the prior-filed application: As a representative example, page 5 of the Specification,
One embodiment provides a system and method for monitoring occupancy of a building using a tracer gas concentration monitoring device. A tracer gas concentration 

The Examiner remarks that a specification may only be amended to correct an obvious error, a rephrasing, or § 2163.07 Amendments to Application Which Are Supported in the Original Description). 

Applicant' s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of 
The disclosure of the prior-filed application, Application No. 15138049, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application.  
Regarding independent claims 1 and 11at least the following limitations are not supported under U.S.C. 112(a) for lack of written description: The critical term in the claim is “a tracer gas concentration,” which is a generic term possibly including many gases other than CO2. Only a narrow disclosure of CO2 is disclosed in the specification. Other gases are not disclosed in the specification. Throughout the specification, only CO2 is mentioned for tracer gas) cannot be inferred from any supplied descriptions of its member species. The specification does not contain an adequate description of the genus "tracer gas" under any reasonable standard.  Thus, the ordinary artisan is not informed of the gases that the Applicant considers to be included in the genus. The specification contains no discussion of the properties of a tracer gas. An ordinary artisan is not expected to be forced to go through mental inferences in order to determine what is described in the patent specification. Each detail in the specification is not expected to expand into a disclosure of a genus.
 


Accordingly, claims 1-3, 5-13, 15-20 are not entitled to the benefit of the prior Application No. 15138049.

Allowable Subject Matter
Claims 1-3, 5-13, 15-20 are allowable over the prior art of record.

The following is a statement of reasons for the indication of allowable subject matter:

The allowability of the claims resides at least in part, that the closest prior art of record, Blunn (U.S. Patent Application Publication 20050095978), Fadell (U.S. Patent Application Publication 20120066168), Meier (U.S. Patent Number 5803804),  Stormbom (U.S. Patent Application Publication 20130008224), Persily (“Tracer gas techniques for studying building air 

Regarding claim 1, “a conduction module configured to determine conduction of the 23building as the difference of the total thermal conductivity less the infiltration of 24the building, wherein at least one improvement to a shell of the building is 25performed based on the infiltration and the conduction,” in combination with the remaining features and elements of the claimed invention. The teaching has not been found in a single teaching, nor would a modification of prior art references be obvious to one of ordinary skill in the art to yield these limitations in the context of the claim.

Regarding claim 11, “a conduction module configured to determine conduction of the 23building as the difference of the total thermal conductivity less the infiltration of 24the building, 

It is for these reasons that the Applicant’s claimed invention distinguishes over the prior art of record.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Andrew K. Persily, “Tracer gas techniques for studying building air exchange,” 1988, National Bureau of Standards, 44 pages; teaches tracer gas techniques for studying building air exchange.



Clito Afonso, “Tracer gas technique for measurement of air
infiltration and natural ventilation: case studies and new devices for measurement of mechanical air ventilation in ducts,” 2013, International Journal of Low-Carbon Technologies 2015, issue 10, pages 188–204; teaches using tracer gas to measure infiltration.

Detlef Laussmann et al., “Air change measurements using tracer gases,” 2011,  In book: Chemistry, Emission Control, Radioactive Pollution and Indoor Air Quality, 42 pages; teaches using tracer gasses to measure air changes per hour.

Blunn (U.S. Patent Application Publication 20050095978) teaches carbon dioxide sensors monitoring the concentration of carbon 

Fadell (U.S. Patent Application Publication 20120066168) teaches a CO2 sensor can be used to detect levels of CO2 that tend to indicate the presence of occupants.

Meier (U.S. Patent Number 5803804) teaches CO2 sensor demand controlled ventilation.

Stormbom (U.S. Patent Application Publication 20130008224) teaches CO2 sensor demand controlled ventilation.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Russ Guill whose telephone number is (571)272-7955.  The examiner can normally be reached from 11 AM - 7:30 PM M - F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


RG


/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2146